Lewis, P. J.,
delivered the opinion of the court.
The controlling question in this cause is, whether a transfer of stock in a corporation, not entered on the books of the company in accordance with its by-laws, is binding on the corporation, either with or without notice aliunde of the transfer? The court below, in sustaining the defendant’s demurrer to the evidence, held that such a transfer was invalid as against the corporation. The ruling was right, and judgment must be affirmed. Wag. Stats. 289, sect. 1; White v. Salisbury, 33 Mo. 150; Fine v. Hornsby, 2 Mo. App. 61; A. Wight Co. v. Steinkemeyer, 6 Mo. App. 574.
All the judges concur.